Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 1 of 16 Page ID #:2537



     Amir Nassihi (SBN 235936)
 1   anassihi@shb.com
     Samantha K. N. Burnett (SBN 320262)
 2   sburnett@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     555 Mission Street, Suite 2300
 4   San Francisco, CA 94105
     Telephone: 415.544.1900
 5   Facsimile: 415.391.0281
 6   Attorneys for Defendant
     AMERICAN HONDA MOTOR CO., INC.
 7
     Eric H. Gibbs (SBN 178658)
 8   ehg@classlawgroup.com
     David Stein (SBN 257465)
 9   ds@classlawgroup.com
     Steven Lopez (SBN 300540)
10   sal@classlawgroup.com
     GIBBS LAW GROUP LLP
11   505 14th Street, Suite 1110
12   Oakland, California 94612
     Telephone: (510) 350-9700
13   Facsimile: (510) 350-9701

14   Mark S. Greenstone (SBN 199606)
     mgreenstone@greenstonelaw.com
15   GREENSTONE LAW APC
     1925 Century Park East, Suite 2100
16   Los Angeles, California 90067
     Telephone: (310) 201-9156
17   Facsimile: (310) 201-9160
18   Interim Class Counsel for Plaintiffs
19
20                          UNITED STATES DISTRICT COURT
21                         CENTRAL DISTRICT OF CALIFORNIA
22   CADENA, et al.,                        Case No. 2:18−cv−04007 MWF(MAAx)
23                                          (and consolidated cases)
                         Plaintiffs,        [DISCOVERY MATTER]
24
                 v.
25                                          STIPULATED PROTECTIVE ORDER
26   AMERICAN HONDA MOTOR
     COMPANY, INC.,
27
28                       Defendant.


                             STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:18-cv-04007-MWF
Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 2 of 16 Page ID #:2538




 1   1.
 2         A.     PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential, proprietary,
 4   or private information for which special protection from public disclosure and from use
 5   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 6   parties hereby stipulate to and petition the Court to enter the following Stipulated
 7   Protective Order. The parties acknowledge that this Order does not confer blanket
 8   protections on all disclosures or responses to discovery and that the protection it affords
 9   from public disclosure and use extends only to the limited information or items that are
10   entitled to confidential treatment under the applicable legal principles. The parties
11   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
12   Order does not entitle them to file confidential information under seal; Civil Local Rule
13   79-5 sets forth the procedures that must be followed and the standards that will be
14   applied when a party seeks permission from the court to file material under seal.
15         B.     GOOD CAUSE STATEMENT
16         This action is likely to involve trade secrets and other valuable research,
17   development, commercial, financial, technical and/or proprietary information for which
18   special protection from public disclosure and from use for any purpose other than
19   prosecution of this action is warranted. Such confidential and proprietary materials and
20   information consist of, among other things, confidential business or financial
21   information, information regarding confidential business practices, or other confidential
22   research, development, or commercial information (including information implicating
23   privacy rights of third parties), information otherwise generally unavailable to the public,
24   or which may be privileged or otherwise protected from disclosure under state or federal
25   statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
26   of information, to facilitate the prompt resolution of disputes over confidentiality of
27   discovery materials, to adequately protect information the parties are entitled to keep
28   confidential, to protect consumers’ privacy rights until such time a class is certified, to

                                             1
                              STIPULATED PROTECTIVE ORDER
                                   CASE NO. 2:18-cv-04007
Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 3 of 16 Page ID #:2539




 1   ensure that the parties are permitted reasonable necessary uses of such material in
 2   preparation for trial, to address their handling at the end of the litigation, and serve the
 3   ends of justice, a protective order for such information is justified in this matter. It is the
 4   intent of the parties that information will not be designated as confidential for tactical
 5   reasons and that nothing be so designated without a good faith belief that it has been
 6   maintained in a confidential, non-public manner, and there is good cause why it should
 7   not be part of the public record of this case. Nothing in this Order is intended to change
 8   redaction rules under the governing rules and/or case law.
 9   2.    DEFINITIONS
10         2.1     Action: Kathleen A. Cadena, et al. v. American Honda Motor Co., Inc.,
11   Case No. 2:18-cv-04007-MWF (C.D. Cal.) and consolidated actions.
12         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
13   information or items under this Order.
14         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
15   is generated, stored or maintained) or tangible things that qualify for protection under
16   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17   Statement.
18         2.4    Conflicted Expert: any consultant, investigator, or Expert (a) who is an
19   employee of an automobile manufacturer competitor of any Honda entity; (b) who was
20   in the employ of an automobile manufacturer competitor of any Honda entity 1 year
21   prior to the time disclosure is made; or (c) who is serving as a consultant to an
22   automobile manufacturer competitor of any Honda entity on matters relating to the
23   vehicle component(s) at issue in this litigation. Protected Material may not be disclosed
24   under any circumstances to a Conflicted Expert.
25         2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
26   support staff).
27         2.6    Designating Party: a Party or Non-Party that designates information or
28   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                              2
                               STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:18-cv-04007
Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 4 of 16 Page ID #:2540




 1         2.7    Disclosure or Discovery Material: all items or information, regardless of the
 2   medium or manner in which it is generated, stored, or maintained (including, among
 3   other things, testimony, transcripts, and tangible things), that are produced or generated
 4   in disclosures or responses to discovery in this matter.
 5         2.8    Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 7   expert witness or as a consultant in this Action.
 8         2.9    House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.10 Non-Party: any natural person, partnership, corporation, association, or
12   other legal entity not named as a Party to this action.
13         2.11 Outside Counsel of Record: attorneys who are not employees of a party to
14   this Action but are retained to represent or advise a party to this Action and have
15   appeared in this Action on behalf of that party or are affiliated with a law firm which has
16   appeared on behalf of that party, and includes support staff.
17         2.12 Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22         2.14 Professional Vendors: persons or entities that provide litigation support
23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
25   their employees and subcontractors.
26         2.15 Protected Material: any Disclosure or Discovery Material that is designated
27   as “CONFIDENTIAL.”
28

                                             3
                              STIPULATED PROTECTIVE ORDER
                                   CASE NO. 2:18-cv-04007
Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 5 of 16 Page ID #:2541




 1         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   3.    SCOPE
 4         The protections conferred by this Stipulation and Order cover not only Protected
 5   Material (as defined above), but also (1) any information copied or extracted from
 6   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 7   Material; and (3) any testimony, conversations, or presentations by Parties or their
 8   Counsel that might reveal Protected Material.
 9         Any use of Protected Material at trial shall be governed by the orders of the trial
10   judge. This Order does not govern the use of Protected Material at trial.
11   4.    DURATION
12         Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
14   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
15   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
16   and (2) final judgment herein after the completion and exhaustion of all appeals,
17   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
18   any motions or applications for extension of time pursuant to applicable law.
19   5.    DESIGNATING PROTECTED MATERIAL
20         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
21   Party or Non-Party that designates information or items for protection under this Order
22   must take care to limit any such designation to specific material that qualifies under the
23   appropriate standards. The Designating Party must designate for protection only those
24   parts of material, documents, items, or oral or written communications that qualify so
25   that other portions of the material, documents, items, or communications for which
26   protection is not warranted are not swept unjustifiably within the ambit of this Order.
27   Mass, indiscriminate, or routinized designations are prohibited. Designations that are
28   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

                                              4
                               STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:18-cv-04007
Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 6 of 16 Page ID #:2542




 1   unnecessarily encumber the case development process or to impose unnecessary
 2   expenses and burdens on other parties) may expose the Designating Party to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         5.2    Manner and Timing of Designations. Except as otherwise provided in this
 7   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 8   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 9   must be clearly so designated before the material is disclosed or produced.
10         Designation in conformity with this Order requires:
11         (a)    For information in documentary form (e.g., paper or electronic documents,
12                but excluding transcripts of depositions or other pretrial or trial
13                proceedings), that the Producing Party affix at a minimum, the legend
14                “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
15                that contains protected material. If only a portion or portions of the material
16                on a page qualifies for protection, the Producing Party also must clearly
17                identify the protected portion(s) (e.g., by making appropriate markings in
18                the margins).
19
20                A Party or Non-Party that makes original documents available for
21                inspection need not designate them for protection until after the inspecting
22                Party has indicated which documents it would like copied and produced.
23                During the inspection and before the designation, all of the material made
24                available for inspection shall be deemed “CONFIDENTIAL.” After the
25                inspecting Party has identified the documents it wants copied and produced,
26                the Producing Party must determine which documents, or portions thereof,
27                qualify for protection under this Order. Then, before producing the
28                specified documents, the Producing Party must affix the “CONFIDENTIAL

                                             5
                              STIPULATED PROTECTIVE ORDER
                                   CASE NO. 2:18-cv-04007
Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 7 of 16 Page ID #:2543




 1                legend” to each page that contains Protected Material. If only a portion or
 2                portions of the material on a page qualifies for protection, the Producing
 3                Party also must clearly identify the protected portion(s) (e.g., by making
 4                appropriate markings in the margins).
 5         (b)    For testimony given in depositions that the Designating Party identify,
 6                within 30 days after the transcript is delivered, as Protected Material. All
 7                deposition testimony taken in this case shall be treated as Protected Material
 8                until the expiration of the thirtieth day after the transcript is delivered to any
 9                party or the witness. Within this time period, a Designating Party may serve
10                a Notice of Designation to all parties of record as to specific portions of the
11                testimony that are designated Protected Material, and thereafter only those
12                portions identified in the Notice of Designation shall be protected by the
13                terms of this Order.
14         (c)    For information produced in some form other than documentary and for any
15                other tangible items, that the Producing Party affix in a prominent place on
16                the exterior of the container or containers in which the information is stored
17                the legend “CONFIDENTIAL.” If only a portion or portions of the
18                information warrants protection, the Producing Party, to the extent
19                practicable, shall identify the protected portion(s).
20         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
21   to designate qualified information or items does not, standing alone, waive the
22   Designating Party’s right to secure protection under this Order for such material. Upon
23   timely correction of a designation, the Receiving Party must make reasonable efforts to
24   assure that the material is treated in accordance with the provisions of this Order.
25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
27   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
28

                                             6
                              STIPULATED PROTECTIVE ORDER
                                   CASE NO. 2:18-cv-04007
Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 8 of 16 Page ID #:2544




 1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
 2   process under Local Rule 37.1 et seq.
 3         6.3    The burden of persuasion in any such challenge proceeding shall be on the
 4   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 5   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 6   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 7   the confidentiality designation, all parties shall continue to afford the material in
 8   question the level of protection to which it is entitled under the Producing Party’s
 9   designation until the Court rules on the challenge.
10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
11         7.1    Basic Principles. A Receiving Party may use Protected Material that is
12   disclosed or produced by another Party or by a Non-Party in connection with this Action
13   only for prosecuting, defending, or attempting to settle this Action. Such Protected
14   Material may be disclosed only to the categories of persons and under the conditions
15   described in this Order. When the Action has been terminated, a Receiving Party must
16   comply with the provisions of section 13 below (FINAL DISPOSITION).
17         Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
21   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
22   may disclose any information or item designated “CONFIDENTIAL” only to:
23                (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
24                       well as employees of said Outside Counsel of Record to whom it is
25                       reasonably necessary to disclose the information for this Action;
26                (b)    the officers, directors, and employees (including House Counsel) of
27                       the Receiving Party to whom disclosure is reasonably necessary for
28                       this Action;

                                             7
                              STIPULATED PROTECTIVE ORDER
                                   CASE NO. 2:18-cv-04007
Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 9 of 16 Page ID #:2545




 1             (c)   Experts (as defined in this Order) of the Receiving Party, other than a
 2                   Conflicted Expert (see Section 2.4), to whom disclosure is reasonably
 3                   necessary for this Action and who have signed the “Acknowledgment
 4                   and Agreement to Be Bound” (Exhibit A);
 5             (d)   the court and its personnel;
 6             (e)   court reporters and their staff;
 7             (f)   professional jury or trial consultants, mock jurors, and Professional
 8                   Vendors to whom disclosure is reasonably necessary for this Action
 9                   and who have signed the “Acknowledgment and Agreement to Be
10                   Bound” (Exhibit A);
11             (g)   the author or recipient of a document containing the information or a
12                   custodian or other person who otherwise possessed or knew the
13                   information;
14             (h)   during their depositions, witnesses, and attorneys for witnesses, in the
15                   Action to whom disclosure is reasonably necessary provided: (1) the
16                   deposing party requests that the witness sign the form attached as
17                   Exhibit A hereto; and (2) they will not be permitted to keep any
18                   confidential information unless they sign the “Acknowledgment and
19                   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
20                   Designating Party or ordered by the court. Pages of transcribed
21                   deposition testimony or exhibits to depositions that reveal Protected
22                   Material may be separately bound by the court reporter and may not
23                   be disclosed to anyone except as permitted under this Stipulated
24                   Protective Order; and
25             (i)   any mediator or settlement officer, and their supporting personnel,
26                   mutually agreed upon by any of the parties engaged in settlement
27                   discussions.
28

                                         8
                          STIPULATED PROTECTIVE ORDER
                               CASE NO. 2:18-cv-04007
     Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 10 of 16 Page ID
                                      #:2546



 1    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2          OTHER LITIGATION
 3          If a Party is served with a subpoena or a court order issued in other litigation that
 4    compels disclosure of any information or items designated in this Action as
 5    “CONFIDENTIAL,” that Party must:
 6          (a)   promptly notify in writing the Designating Party. Such notification shall
 7                include a copy of the subpoena or court order;
 8          (b)   promptly notify in writing the party who caused the subpoena or order to
 9                issue in the other litigation that some or all of the material covered by the
10                subpoena or order is subject to this Protective Order. Such notification shall
11                include a copy of this Stipulated Protective Order; and
12          (c)   cooperate with respect to all reasonable procedures sought to be pursued by
13                the Designating Party whose Protected Material may be affected. If the
14                Designating Party timely seeks a protective order, the Party served with the
15                subpoena or court order shall not produce any information designated in this
16                action as “CONFIDENTIAL” before a determination by the court from
17                which the subpoena or order issued, unless the Party has obtained the
18                Designating Party’s permission. The Designating Party shall bear the
19                burden and expense of seeking protection in that court of its confidential
20                material and nothing in these provisions should be construed as authorizing
21                or encouraging a Receiving Party in this Action to disobey a lawful
22                directive from another court.
23    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
24          IN THIS LITIGATION
25          (a)   The terms of this Order are applicable to information produced by a Non-
26                Party in this Action and designated as “CONFIDENTIAL.” Such
27                information produced by Non-Parties in connection with this litigation is
28                protected by the remedies and relief provided by this Order. Nothing in

                                             9
                              STIPULATED PROTECTIVE ORDER
                                   CASE NO. 2:18-cv-04007
     Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 11 of 16 Page ID
                                      #:2547



 1                 these provisions should be construed as prohibiting a Non-Party from
 2                 seeking additional protections.
 3          (b)    In the event that a Party is required, by a valid discovery request, to produce
 4                 a Non-Party’s confidential information in its possession, and the Party is
 5                 subject to an agreement with the Non-Party not to produce the Non-Party’s
 6                 confidential information, then the Party shall:
 7                 (1)    promptly notify in writing the Requesting Party and the Non-Party
 8                        that some or all of the information requested is subject to a
 9                        confidentiality agreement with a Non-Party;
10                 (2)    promptly provide the Non-Party with a copy of the Stipulated
11                        Protective Order in this Action, the relevant discovery request(s), and
12                        a reasonably specific description of the information requested; and
13                 (3)    make the information requested available for inspection by the Non-
14                        Party, if requested.
15          (c)    If the Non-Party fails to seek a protective order from this court within 30
16                 days of receiving the notice and accompanying information, the Receiving
17                 Party may produce the Non-Party’s confidential information responsive to
18                 the discovery request. If the Non-Party timely seeks a protective order, the
19                 Receiving Party shall not produce any information in its possession or
20                 control that is subject to the confidentiality agreement with the Non-Party
21                 before a determination by the court. Absent a court order to the contrary, the
22                 Non-Party shall bear the burden and expense of seeking protection in this
23                 court of its Protected Material.
24    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26    Protected Material to any person or in any circumstance not authorized under this
27    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
28    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve

                                             10
                               STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:18-cv-04007
     Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 12 of 16 Page ID
                                      #:2548



 1    all unauthorized copies of the Protected Material, (c) inform the person or persons to
 2    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 3    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 4    that is attached hereto as Exhibit A.
 5    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6          PROTECTED MATERIAL
 7          When a Producing Party gives notice to Receiving Parties that certain
 8    inadvertently produced material is subject to a claim of privilege or other protection, the
 9    obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
10    26(b)(5)(B). This provision is not intended to modify whatever procedure may be
11    established in an e-discovery order that provides for production without prior privilege
12    review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
13    an agreement on the effect of disclosure of a communication or information covered by
14    the attorney-client privilege or work product protection, the parties may incorporate their
15    agreement in the stipulated protective order submitted to the court.
16    12.   MISCELLANEOUS
17          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18    person to seek its modification by the Court in the future.
19          12.2 Right to Assert Other Objections. By stipulating to the entry of this
20    Protective Order no Party waives any right it otherwise would have to object to
21    disclosing or producing any information or item on any ground not addressed in this
22    Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
23    to use in evidence of any of the material covered by this Protective Order.
24          12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
25    Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
26    under seal pursuant to a court order authorizing the sealing of the specific Protected
27    Material at issue. If a Party's request to file Protected Material under seal is denied by the
28

                                             11
                               STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:18-cv-04007
     Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 13 of 16 Page ID
                                      #:2549



 1    court, then the Receiving Party may file the information in the public record unless
 2    otherwise instructed by the court.
 3    13.   FINAL DISPOSITION
 4          After the final disposition of this Action, as defined in paragraph 4, within 60 days
 5    of a written request by the Designating Party, each Receiving Party must return all
 6    Protected Material to the Producing Party or destroy such material. As used in this
 7    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 8    summaries, and any other format reproducing or capturing any of the Protected Material.
 9    Whether the Protected Material is returned or destroyed, the Receiving Party must
10    submit a written certification to the Producing Party (and, if not the same person or
11    entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
12    where appropriate) all the Protected Material that was returned or destroyed and
13    (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations,
14    summaries or any other format reproducing or capturing any of the Protected Material.
15    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
16    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
17    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
18    consultant and expert work product, even if such materials contain Protected Material.
19    Any such archival copies that contain or constitute Protected Material remain subject to
20    this Protective Order as set forth in Section 4 (DURATION).
21    14.   Any violation of this Order may be punished by any and all appropriate measures
22    including, without limitation, contempt proceedings and/or monetary sanctions.
23
24    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
25
26    Dated: August 9, 2021                  Respectfully submitted,
27                                            GIBBS LAW GROUP LLP
28

                                             12
                               STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:18-cv-04007
     Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 14 of 16 Page ID
                                      #:2550



 1                                      By:   /s/ Alex Bukac
 2                                      Alex Bukac
                                        ajb@classlawgroup.com
 3                                      Eric H. Gibbs
                                        ehg@classlawgroup.com
 4                                      David Stein
                                        ds@classlawgroup.com
 5                                      Steven Lopez
 6                                      sal@classlawgroup.com
                                        GIBBS LAW GROUP LLP
 7                                      505 14th Street, Suite 1110
                                        Oakland, California 94612
 8                                      Telephone: (510) 350-9700
                                        Facsimile: (510) 350-9701
 9
                                        Mark S. Greenstone
10                                      mgreenstone@greenstonelaw.com
                                        GREENSTONE LAW APC
11                                      1925 Century Park East, Suite 2100
                                        Los Angeles, California 90067
12                                      Telephone: (310) 201-9156
13                                      Facsimile: (310) 201-9160
                                        Interim Class Counsel for Plaintiffs
14
                                        SHOOK, HARDY & BACON L.L.P.
15
16                                      By: /s/ Amir M. Nassihi
17                                      Amir M. Nassihi
                                        555 Mission Street, Suite 2300
18                                      San Francisco, CA 94105
19                                      Telephone: (415) 544-1900
                                        Facsimile: (415) 391-0281
20
                                        anassihi@shb.com
21                                      Attorneys for Defendant
22
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24
25
      Dated: 08/11/21                         _________________________
26                                            Honorable Maria A. Audero
27                                            United States Magistrate Judge
28

                                         13
                           STIPULATED PROTECTIVE ORDER
                                CASE NO. 2:18-cv-04007
     Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 15 of 16 Page ID
                                      #:2551



 1                                            EXHIBIT A
 2                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3
 4    I, _____________________________ [print or type full name], of
 5                                                                 [print or type full address],
 6    declare under penalty of perjury that I have read in its entirety and understand the
 7    Stipulated Protective Order that was issued by the United States District Court for the
 8    Central District of California on [date] in the case of Kathleen A. Cadena, et al. v.
 9    American Honda Motor Co., Inc., U.S. District Court, Central District of California case
10    number 2:18-cv-04007-MWF and consolidated cases. I agree to comply with and to be
11    bound by all the terms of this Stipulated Protective Order and I understand and
12    acknowledge that failure to so comply could expose me to sanctions and punishment in
13    the nature of contempt. I solemnly promise that I will not disclose in any manner any
14    information or item that is subject to this Stipulated Protective Order to any person or
15    entity except in strict compliance with the provisions of this Order. I further agree to
16    submit to the jurisdiction of the United States District Court for the Central District of
17    California for the purpose of enforcing the terms of this Stipulated Protective Order,
18    even if such enforcement proceedings occur after termination of this action. I hereby
19    appoint __________________________ [print or type full name] of
20    _______________________________________ [print or type full address and
21    telephone number] as my California agent for service of process in connection with this
22    action or any proceedings related to enforcement of this Stipulated Protective Order.
23
24    Date: ______________________________________
25    City and State where sworn and signed: _________________________________
26    Printed name: _______________________________
27    Signature: __________________________________
28

                                             14
                               STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:18-cv-04007
     Case 2:18-cv-04007-MWF-MAA Document 126 Filed 08/11/21 Page 16 of 16 Page ID
                                      #:2552



 1                                         ATTESTATION
 2               Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories listed,
 3    and on whose behalf the filing is submitted, concur in the filing’s content and have
 4    authorized the filing.
 5                                                   /s/ Amir M. Nassihi
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             15
                               STIPULATED PROTECTIVE ORDER
                                    CASE NO. 2:18-cv-04007
